Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1, 4, 7-14, 18-19, 22, 24, and 26 are pending. Claims 2, 3, 5, 6, 15-17, 23, 25, and 27-29 are canceled. Claims 18, 19, 22, 24 and 26 remain withdrawn. Claims under consideration in the instant office action are claims 1, 4, and 7-14. The amendment filed on 06/03/2021 in response to the Non-Final office Action of 03/04/2021 is acknowledged and has been entered.

Action Summary
Claims 1 and 8-14 rejected under 35 U.S.C. 103 as being un-patentable over Claudio Cavazza (US 6,328,998) in view of Johri et al. (Nutrition, Metabolism & Cardiovascular Diseases (2014) 24, 808-814), Parthenakis et al., Clin. Cardiol. 23, 734-739 (2000), and Sayed-Ahmed et al., Pharmacological.. Research, Vol. 44, No. 3, 2001 are maintained, but modified in light of the claim amendment. 
Claims 4 and 7 rejected under 35 U.S.C. 103 as being un-patentable over Claudio Cavazza (US 6,328,998) in view of Johri et al. (Nutrition, Metabolism & Cardiovascular Diseases (2014) 24, 808-814), Parthenakis et al., Clin. Cardiol. 23, 734-739 (2000), and Sayed-Ahmed et al., Pharmacological.. Research, Vol. 44, No. 3, 2001 as applied to claims 1 and 8-14 above, and further in view of Lv et al. (Eur J Nutr (2009) 48:205–212) are maintained. 

Claim Objections
Claims 4 and 7-14 are objected to because of the following informalities:  these claims start with “a” instead of “the”. A dependent claim should start with “the”.  Appropriate correction is required. Additionally, claim 4 should recite wherein the TMAO producing agent further comprising….” Because the producing agent of claim 1 is construed to be a single agent. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rational..e supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for al..l obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identical..ly disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shal..l not be negated by the manner in which the invention was made.

The factual.. inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential.. 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-14 are rejected under 35 U.S.C. 103 as being un-patentable over Claudio Cavazza (US 6,328,998) in view of Johri et al. (Nutrition, Metabolism & Cardiovascular Diseases (2014) 24, 808-814), Parthenakis et al., Clin. Cardiol. 23, 734-739 (2000), Sayed-Ahmed et al., Pharmacological.. Research, Vol. 44, No. 3, 2001, and Tang et al., Circulation Research. 2015;116:448–455, published originally November 5, 2014. 
Cavazza teaches L-carnitine can be used to treat atherosclerosis (see abstract). Cavazza further teaches L-carnitine reduces the severity of the atherosclerotic lesions (see column 5, lines 17-20). Cavazza so teaches administration of L-carnitine in patients (humans) is well known to lack toxic side effects and safe for patients at risk of cardiovascular disease (see column 2, lines 33-44). Cavazza teaches the preferred amount of L-carnitine is 100-2000 mg (see column 3, lines 15-20). Since the average human is 60 kg, this translates to 1-33 mg/kg carnitine. This amount overlaps with the instantly claimed amount of 7-150 mg/kg. In the case 
Cavazza does not teach thoracic aortic lesion. monitoring the TMAO levels and increasing  the amount of carnitine based on the TMAO levels in the blood.
Johri et al. teaches L-carnitine administration has therapeutic effects against atherosclerosis (see Atherosclerosis models). Johri et al. further teaches L-carnitine leads to an increase of TMAO in the body and that elevated TMAO can increase cardiovascular disease in patients (see potential.. harm in cardiovascular disease). Johri et al. also teaches controlling the amount of L-carnitine is a simple means to control TMAO levels in patients (see page 812, 1st column).

Sayed-Ahmed et al. teaches daily administration of L-carnitine (250 mg/Kg) for 28 days,
completely prevented the progression of atherosclerotic lesions induced by hpercholesterolaemia in both aorta and coronaries (See Abstract). Moreover, Sayed-Ahmed et al. teaches examination of aorta includes thoracic aorta (see page 236, right col, fourth para). 
	Tang et al. teaches trimethylamine-N-oxide (TMAO), a gut microbial-dependent metabolite of dietary choline, phosphatidylcholine (lecithin), and l-carnitine, is elevated in chronic kidney diseases (CKD) and associated with coronary artery disease pathogenesis, see Abstract. Moreover, Tang et al. teaches Detailed animal and human experiments on the renal clearance of methylamines, such as TMA and TMAO, have been performed and confirm the kidneys as the primary elimination route. Interestingly, the urinary clearances of both TMA and TMAO are higher than the glomerular filtration rate, and TMAO clearance also decreases with increasing dose, which suggests that saturable renal tubular secretion occurs, see page 452, right col, last para. Tang et al. further teaches  On further examination, striking dose-dependent relationships were noted between plasma TMAO levels and monitored indices of renal histopathologic (Figure 3C and 3D) and functional impairment (Figure 4B).
It would have been obvious to the person of ordinary skill in the art to make the claimed invention before the effective filing date of the claimed invention for the following reasons. Cavazza teaches daily administration of L-carnitine to humans at concentration that overlaps 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Regarding claims 10 and 11, Cavazza teaches the L-carnitine can be administered orally or parenterally (see column 2, lines 55-60). The carnitine was administered by injection (see column 3, lines 53-55).
Regarding claim 13, Cavazza teaches the L-carnitine treats peripheral.. vasculopathies (see column 3, lines 15-25).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being un-patentable over Claudio Cavazza (US 6,328,998) in view of Johri et al. (Nutrition, Metabolism & Cardiovascular Diseases (2014) 24, 808-814), Parthenakis et al., Clin. Cardiol. 23, 734-739 (2000), Sayed-Ahmed et al., Pharmacological.. Research, Vol. 44, No. 3, 2001, and Tang et al., Circulation Research. 2015;116:448–455, published originally November 5, 2014. 
as applied to claims 1 and 8-14 above, and further in view of Lv et al. (Eur J Nutr (2009) 48:205–212), 
The teachings of Cavazza and Johri et al. Parthenakis et al., Sayed-Ahmed et al., and Tang et al. discussed above. The references do not teach further administration with betaine. 
Lv et al. teaches administration of betaine leads to the decrease in atherosclerotic lesions (see abstract).
In re Kerkhoven, which affirmed that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....the idea of combining them flows logical..ly from their having been individual..ly taught in the prior art". In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980). One of ordinary skill in the art would achieve the predictable result of treating atherosclerotic lesions by administration of a combination of carnitine and betaine. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	Applicant’s argument and Response to Applicant’s argument
Applicant argues there is no motivation to increase an amount to increase an amount of TMAO producing agent. In response the Examiner finds Applicant’s argument not persuasive because the motivation to increase the amount of L-carnitine in order to increase the amount of TMAO as TMAO is a gut microbial-dependent metabolite of  L-carnitine as taught by Tang et al. 

Applicant argues that Parthnakis and Sayed-Ahmed are merely relied upon for assertedly disclosing atherosclerotic lesions, and as Parthnakis and Sayed-Ahmed fail to cure the defiencies of Cavazza. In response, the Examiner finds Applicant’s argument not persuasive because both Parthnakis and Sayed-Ahmed are relied upon to show L-Carnitine is known to
Completely improved the aortic architecture which is severely disturbed by hypercholesterolaemia.
	With respect to the argument about Bennet et al. reference, the Examiner cannot comment on said reference/article as it is not provided to the Examiner.  



Conclusion
s 1, 4, and 7-14 are rejected, no claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.